                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DEREK MILLS,

                              Plaintiff,
       v.                                                           Case No. 19-cv-1870-bhl


TORRIA VAN BUREN, et al.,

                              Defendants.


                                   DECISION AND ORDER


       On December 28, 2020, Defendants filed a motion for summary judgment. Dkt. No. 86.

On January 13, 2021, the Court granted Plaintiff Derek Mills’ motion for an extension of time to

respond to the motion. Dkt. No. 100. The Court ordered him to file his response materials by

March 1, 2021, and reminded him that under Civil L. R. 7(d) failure to respond to the motion or to

ask for additional time to respond by the deadline would be sufficient cause for the Court to grant

the motion as a sanction for noncompliance. On March 8, 2021, a week after the deadline, Mills

requested a second extension. Dkt. No. 104. He explained that he was in segregation and needed

“a final extension of 30 days.” Id. He represented that he would get out of segregation on March

18, 2021 and would file his response materials by March 21, 2021. Id. The Court granted his

motion and ordered him to file his response materials by April 1, 2021. Dkt. No. 105. The Court

again reminded Mills that under Civil L. R. 7(d) failure to respond to the motion by the deadline

would be sufficient cause for the Court to grant the motion as a sanction for noncompliance. The

deadline has passed and Mills did not oppose the motion.




         Case 2:19-cv-01870-BHL Filed 04/09/21 Page 1 of 3 Document 106
        The Court has reviewed Defendants’ motion, brief in support, and the undisputed facts, see

Fed. R. Civ. P. 56(e)(2), and concludes that they are entitled to summary judgment. See Fed. R.

Civ. P. 56(e)(3). Based on the proposed findings of fact submitted by Defendants and deemed true

by the Court, Defendants are entitled to judgement as a matter of law because Mills failed to

exhaust his available administrative remedies on his claim against Robert Drehmel and the

remaining Defendants provided constitutionally adequate mental health care. 1 Additionally,

pursuant to Civil L. R. 7(d), Mills’ failure to respond to Defendants’ motion is sufficient cause for

the Court to grant the motion as a sanction for his noncompliance.

        IT IS THEREFORE ORDERED that Defendants’ motion for summary judgment (Dkt.

No. 86) is GRANTED.

        IT IS FURTHER ORDERED that Mills’ claim against Robert Drehmel is DISMISSED

without prejudice based on Mills’ failure to exhaust his available administrate remedies and his

claims against the remaining Defendants are DISMISSED with prejudice. The Clerk is directed

to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin this 9th day of April, 2021.

                                                     BY THE COURT:

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




1
 In addition to demonstrating that they there entitled to summary judgment on the merits, Defendants Jamie Engstrom
and Torria Van Buren have shown that Mills failed to exhaust his available administrative remedies as to some of his
claims against them. The Court is dismissing those claims on the merits. See Fluker v. County of Kankakee, 741 F.3d
787, 791-94 (7th Cir. 2013) (holding that it may make “perfect sense” for a court to address the merits, even after
deciding a prisoner failed to exhaust his remedies).

                                                         2

          Case 2:19-cv-01870-BHL Filed 04/09/21 Page 2 of 3 Document 106
This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
unless he demonstrates that he is in imminent danger of serous physical injury. Id.

Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
these deadlines. See Fed. R. Civ. P. 6(b)(2).

A party is expected to closely review all applicable rules and determine, what, if any, further action is
appropriate in a case.




                                                     3

         Case 2:19-cv-01870-BHL Filed 04/09/21 Page 3 of 3 Document 106
